I




                                  UNITED STATES DISTRICT COURT
                                                                                               FILED
                                  FOR THE DISTRICT OF COLUMBIA                                  MAR 2 1 2011
    Jeremy Ramone Bailey,                          )                                     Clerk. u.s. District & Bankruptcy
                                                                                        Courts for the District of Columbia
                                                   )
                   Petitioner,                     )
                                                   )
           v.                                      )       Civil Action No.
                                                   )
    Warden Dawn E. Grounds et at.,                 )
                                                   )
                   Respondents.                    )

                                        MEMORANDUM OPINION

           Petitioner, proceeding pro se, has submitted an application for a writ of habeas corpus

    along with an application to proceed in forma pauperis. The Court will grant the application to

    proceed in forma pauperis and will dismiss the case for lack of jurisdiction.

           Petitioner is a Texas state prisoner in New Boston, Texas, challenging a conviction

    entered by the 71 5t Judicial District Court of Harrison County, Texas. See Pet. at 2, 5-6. Federal

    court review of state convictions is available under 28 U.S.C. § 2254 only after the exhaustion of

    available state remedies. See 28 U.S.C. §2254(b)(1). Thereafter, "an application for a writ of

    habeas corpus [] made by a person in custody under the jUdgment and sentence of a State court ..

    . may be filed in the district court for the district wherein such person is in custody or in the

    district court for the district within which the State court was held which convicted and sentenced

    [petitioner] and each of such district courts shall have concurrent jurisdiction to entertain the

    application." 28 U.S.C. § 2241(d). Petitioner has no recourse here. A separate Order of

    dismissal accompanies this Memorandum Opinion.


                                                           Un ed States DIstnct Judge

    Date: March~, 2011